Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Objections
Claim18 objected to because of the following informalities:  the body of the claim recites “ The integrated circuit chip of claim 15, wherein the second row comprises at least a third bond pad and a fourth bond pad, the third bond pad comprises a third number of a plurality of bond pads, the fourth bond pad comprises a fourth number of a plurality of bond pads, and the third number is the same as or different than the fourth number.” However , the specification only teaches about third group of bond pads  and a fourth group of bond pads in the second row  of bond pad.It is unclear if the third or fourth  bond pad is different from the third group or  fourth group taught in the specification. 
Appropriate correction is required.

Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-7,15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 ( CN 104704621 A) of record.
Pertaining to claim 1, D1 teaches ( see fig1-7) an integrated circuit chip( see para 0008-0077), comprising:
a first row [bottom 204a] of bond pads; and
a second row [top 204a] of bond pads, wherein bond pads in the first row are positioned alternately with bond pads in the second row ( see figs 2-7), and a short side of the bond pads[204] in the first row and the second row is parallel to a long side of the integrated circuit chip[201].

each bond pad [204] in the first row and the second row comprises a first side and a second side  that are parallel to the second direction and a third side and a fourth side that are parallel to the first direction, and lengths of the first side and the second side of each bond pad[204] are greater than lengths of the third side and the fourth side of each bond pad.
Pertaining to claim 3, D1 teaches  ( see fig1-7) The integrated circuit chip of claim 2, wherein the fourth side of the bond pads [bottom 204a] of the first row is spaced from the third side of the bond pads[ top 204a] of the second row by a distance greater than or equal to a first threshold in the second direction ( see figs 2-7).
Pertaining to claim 4, D1 teaches  ( see fig1-7) The integrated circuit chip of claim 2, wherein neighboring pads[204C] in the first row of pads are spaced from each other by a distance greater than or equal to a second threshold in the first direction, and neighboring pads in the second row of pads are spaced from each other by a distance greater than or equal to the second threshold in the first direction.
Pertaining to claim 6, D1 teaches  ( see fig1-7) The integrated circuit chip of claim 1, wherein the bond pads[ top 204a] in the second row( top row) is positioned between two neighboring bond pads[bottom 204a] in the first row.

Pertaining to claim 15, D1 teaches  ( see fig1-7) The integrated circuit chip of claim 1, wherein each bond pad[204] comprises a plurality of bond pads[204a,204b,204c).
Pertaining to claim 16, D1 teaches  ( see fig1-7) The integrated circuit chip of claim 15, wherein a number of the plurality of bond pads[bottom 204a] in the first row is the same as or different than a number of the plurality of bond pads[top 204a] in the second row.
Pertaining to claim 17, D1 teaches  ( see fig1-7) The integrated circuit chip of claim 15, wherein the first row comprises at least a first bond pad[204c] and a second bond pad[204b], the first bond pad [204c] comprises a first number of a plurality of bond pads, the second bond pad [204b] comprises a second number of a plurality of bond pads, and the first number is the same as or different than the second number ( see fig2-7).
Pertaining to claim 18, D1 teaches  ( see fig1-7) The integrated circuit chip of claim 15, wherein the second row( top row) comprises at least a third bond pad[204c] and a fourth bond pad[204d], the third bond pad comprises a third number of a plurality of bond pads[ top 204a], the fourth bond pad comprises a fourth number of a plurality of bond pads[top 204a], and the third number is the same as or different than the fourth number ( see fig2 or 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5,8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 ( CN 104704621 A) of record  in view Petersen ( US 20120241208 A1) .
Pertaining to claim 5, D1 teaches ( see fig1-7) the integrated circuit chip of claim 1, but is silent  further comprising: 
a third row of bond pads adjacent to the second row, wherein bond pads of the third row are positioned alternately with the bond pads of the second row.
However , in the same filed of endeavor, Petersen teaches ( see fig3) a third row of bond pads [22] adjacent to the second row[22], wherein bond pads [22] of the third row are positioned alternately with the bond pads[22] of the second row.
In view of Petersen, it would have been obvious to one of ordinary skill in the art to incorporate a third row of pad in that of D1 for further interconnection purpose and for 
Pertaining to claim 8, D1 teaches ( see fig1-7) The integrated circuit chip of claim 1,  but is silent wherein at least one of the bond pads has at least one rounded corner.
However , in the same filed of endeavor, Petersen teaches ( see fig3) wherein at least one of the bond pads has at least one rounded corner. In view of Petersen, it would have been obvious to one of ordinary skill in the art to  choose a rounded corner shape D1 for improved interconnection purpose and for minimum wiring channel requirements demanded by high density integrated circuit chips.
Pertaining to claim 9, D1  in view of  Petersen teaches the integrated circuit chip of claim 8, wherein Petersen teaches ( see fig3) wherein  the at least one rounded corner is located on a side of a bond pad of the first row adjacent to the second row, or located on a side of a bond pad of the second row adjacent to the first row.
Pertaining to claim 10, D1  in view of  Petersen teaches the integrated circuit chip of claim 8, wherein Petersen teaches ( see fig3) wherein the at least one rounded corner has a central angle greater than or equal to 30 degrees and less than 90 degrees.

Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 ( CN 104704621 A) of record  in view Ho ( US 11,056,435 B2) .
Pertaining to claim 11 and 14, D1 teaches ( see fig1-7) the integrated circuit chip of claim 1, but is silent  wherein at least one of the bond pads has at least one 
However, in the same filed of endeavor, Ho teaches ( see title) wherein at least one of the bond pads has at least one chamfered corner or wherein at least one corner of at least one of the bond pads includes one of a concave corner, a convex corner, or a chamfered corner.
 In view of Ho, the configuration regarding about the shape claimed was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration  claimed  was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) ).
Pertaining to claim 12, D1 in view of Ho  teaches  the integrated circuit chip of claim 11, wherein  Ho teaches wherein the at least one chamfered corner is located on a side of a bond pad of the first row adjacent to the second row, or located on a side of a bond pad of the second row adjacent to the first row.
Pertaining to claim 13, D1 in view of Ho  teaches  the integrated circuit chip of claim 11, wherein  Ho teaches wherein the at least one chamfered corner has a chamfer angle greater than or equal to 30 degrees and less than 90 degrees ( see figs 3a-4B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819